Case 1:17-cr-00101-LEK Document 1101 Filed 10/20/20 Page 1 of 1           PageID #: 13072

                                MINUTE ORDER



  CASE NUMBER:           CRIMINAL NO. 17-00101 LEK
  CASE NAME:             USA vs. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi          DATE:            10/20/2020


 COURT ACTION: EO: COURT ORDER CONSTRUING FILING AS
 SUPPLEMENTAL SENTENCING STATEMENT

         On October 19, 2020, Defendant Anthony T. Williams ("Defendant") filed his
 Motion/Sentencing Memorandum (dkt. no. 1100) and the Court construes this filing as a
 supplemental sentencing statement. It notes that Defendant filed his Sentencing
 Memorandum on October 5, 2020 (dkt. no. 1091).

          IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
